Citation Nr: 1409836	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement for an initial increased rating for posttraumatic stress disorder (PTSD) currently rated 30 percent disabling.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to November 1974 and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as memory loss, difficulty concentrating, anger, irritability, paranoia, anxiety, depression, and panic attacks, and he has difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not greater, for the Veteran's service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2007, a VCAA letter was issued to the Veteran with regard to his underlying claim of service connection for PTSD.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The RO, on its own initiative and pursuant to the Board remands, has made reasonable and appropriate efforts in obtaining all evidence necessary to substantiate his claim, including lay statements from the Veteran which verified an in-service stressor of PTSD.  The Veteran's private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  The Veteran was afforded a VA examination, which is adequate because the examiner considered all of the pertinent evidence of record, and provided a complete rationale for the evaluation provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Lastly, there is no indication that there is any relevant evidence outstanding in these claims.  Therefore, the Board will proceed with consideration of the Veteran's appeal.

II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

III. Facts

The Veteran is currently assigned a 30 percent disability evaluation for PTSD for the entire appeal period.  The Veteran asserts that a higher disability rating should be assigned.

The Veteran initially sought service connection for PTSD in November 2006.  The Veteran submitted a private psychological evaluation conducted in December 2006.  At the evaluation, the Veteran reported the following symptoms: intrusive thoughts, traumatic nightmares, distress at exposure to triggers that remind him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, exaggerated startle response, severe sleep problems, irritability, difficulty with memory and concentration, distance from others, and avoidance of crowds.

The examiner noted that the Veteran was cooperative, dressed normally, and oriented times 3.  His mood was dysphoric and affect restricted.  His judgment and insight were fair, thought process was linear, and he had no current suicidal or homicidal ideation.  The examiner found that the Veteran's symptoms interfered significantly in his professional, social, and personal life.  His hypervigilance and hyperarousal prevented him from being consistently productive at work.  His problems with memory and concentration negatively impacted his ability to learn new skills.  He was severely compromised in his ability to initiate or sustain work and social relationships.  The examiner diagnosed PTSD chronic, severe, and assigned a GAF of 40.

The Veteran's claim was originally denied based on lack of evidence of an in-service stressor.  However, upon remand in May 2010, the RO verified the Veteran's alleged stressor and afforded the Veteran a VA examination in November 2010.  At the examination, the Veteran reported moderate difficulty staying asleep and waking early, further stating that he sleeps about 4-6 hours per night.  He also reported anxiety and occasional panic attacks.  He denied feeling rested.  He also denied hallucinations, obsessive/ritualistic behavior, and suicidal or homicidal thoughts.  He stated that he had no friends and spent the majority of his free time with his immediate family or by himself.  He engaged in fewer recreational activities because he avoids social interaction, but continues to engage in fishing because he is able to do this activity by himself.  

The examiner noted good impulse control, an ability to maintain minimum personal hygiene, and no problem with activities of daily living.  The Veteran's memory appeared grossly intact, though this was not formally assessed during the evaluation.  The examiner found no reduced reliability or productivity, and opined that the Veteran's PTSD results in deficiencies in judgment, thinking, family relations, work, mood, or school, but with generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner diagnosed PTSD and assigned a GAF of 57. 

IV. Analysis

For reasons discussed in more detail below, the Board finds that the competent and credible evidence demonstrates that the Veteran's service-connected disability warrants a 50 percent rating for the entire appeal period. 

The Board finds that the Veteran is competent to report many of the symptoms and impairments associated with his PTSD with depression.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's PTSD with depression because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

The competent and credible medical evidence of record, including the private psychological assessment from December 2006, as well as the VA examination from November 2010, shows that the Veteran's mental health examiners have characterized his mood as anxious, found that he is hypervigilant, and noted that the he has difficulty dealing with his military experiences and anything that reminds him of his military experiences.  Moreover, the evidence has consistently noted that the Veteran suffers from nightmares and flashbacks that affect his ability to sleep and irritability issues when he has to interact with other people.  Such symptoms indicate disturbances in motivation and mood, which suggest a 50 percent rating or higher.

As for evidence of difficulty in establishing and maintaining effective work and social relationships, a symptom which suggests a 50 percent rating or higher, the Board notes that both examiners have found that the Veteran avoids social activities, has no friends, and only spends time with his immediate family.  In addition, the December 2006 examiner found that the Veteran is severely compromised in his ability to sustain work relationships due to his hypervigilance, hyperarousal, and difficulties with memory and concentration.  The Board notes that the November 2010 examiner found the Veteran's memory to be grossly intact, but conceded that this was not formally assessed during the examination.  Therefore, the Board finds the December 2006 examiner's finding regarding the Veteran's memory loss to be more probative. 

In regards to social relationships, the Veteran indicated in his VA examinations that he has no friends and a "good" relationship with his immediate family.  He also stated that he avoids social activities.  The Board acknowledges that the Veteran engages in fishing, but that this activity contributes to his isolation.  Since he maintains relationships with his immediate family, the Board finds that there is no evidence that the Veteran is unable to establish and maintain effective relationships, as required by the next higher rating.

The Board notes that the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced spatial disorientation, speech intermittently illogical, obscure, or irrelevant, near continuous panic, or shown neglect of personal appearance or hygiene due to his service-connected PTSD. While the Board also acknowledges that the Veteran socializes very little, and has no friends, he has not shown an inability to establish and maintain effective relationships as shown by his relationships with his immediate family members.  The Board finds that the Veteran's symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF scores of 40 and 57.  The Board finds that the Veteran's GAF score of 40 is not supported by contemporaneous findings.  While GAF scores ranging from 31-40 reflect major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, such general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 40 is inconsistent with the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, which indicate that the Veteran has moderate symptoms (e.g., occasional panic attacks and moderate difficulty in social and occupational functioning).  Upon review of the competent evidence, the Board finds that the GAF score of 57 is consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning, as exhibited by isolating himself from friends, impairment in work, and occasional panic attacks.  Such characterization more closely approximates the schedular criteria with the currently assigned 50 percent evaluation for PTSD.

In sum, the evidence of record demonstrates that the Veteran maintains some familial relationships.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and flashbacks, disturbances of mood and motivation, concentration problems, and irritability.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 50 percent rating for the entire appeal period and entitlement to an increased rating on a schedular basis is therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further finds that staged ratings are not warranted because no distinct time period during the course of the appeal is shown for which this determination is not true.  The Veteran's PTSD symptoms indeed remained fairly constant throughout the period on appeal.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  The Veteran has not contended that his PTSD symptoms have markedly interfered with his employment.  The evidence also does not reflect that the Veteran's PTSD has necessitated any frequent periods of hospitalization.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Finally, the Board has also considered whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) of PTSD is warranted at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that TDIU is part and parcel of a claim for increase).  In order for a finding of TDIU to be made, the Veteran must be unable to secure and maintain substantially gainful employment as a result of his service-connected disability, without regard to age or nonservice-connected disabilities.  See 38 C.F.R. § 4.16(a) (2012).
In this case, the Board notes that the evidence of record, in particular the Veteran's last VA examination, shows that the Veteran is currently employed at a post office, has worked there for the past 4 years, and worked for the United States Postal Service for the past 24 years.  Thus, at this time, the Board must conclude that the Veteran's PTSD alone does not preclude him from obtaining and maintaining substantially gainful employment and that an award of TDIU based on PTSD is not warranted.

Under the above circumstances, the Board finds that the evidence is in favor of the Veteran's claim for an increased initial evaluation of 50 percent for PTSD for the entire appeal period but, as discussed above, a preponderance of the evidence is against a higher rating than the one assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 50 percent, but not greater, for service-connected PTSD is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


